Mikoll, J. (dissenting).
We respectfully dissent.
The holding of this court in Board of Educ. v Celotex Corp. (88 AD2d 713, affd 58 NY2d 684) is controlling here. Defendants’ motions for summary judgment were improperly granted.
Special Term erroneously concluded that the Statute of Limitations in the instant case began to run from the date of physical completion of the work, which it concludes was prior to July 31, 1973. The court disregarded the explicit language of the agreement between the parties. The contract between the State and Foster-Lipkins, the general contractor, provided in section 101 of article 24 that: “Final *348certificate will not be issued until all the labor and material required under the contract have been furnished and completed, all claims of the contract submitted and disposed of and all accounts for extra work and materials and allowances for omissions have been rendered, considered and, if agreed to, made a part of such certificate.”
Section 102 of the same article states: “The final certificate will constitute the acceptance of the work by the State, except as to work thereafter found to be defective. The date of such certificate shall be regarded as the date of acceptance of the work.”
The plain meaning of the contract language indicates that the Statute of Limitations did not commence to run until July 12, 1977, the date of the issuance of the final certificate of payment.
The conduct of the parties also supports the conclusion that Foster-Lipkins was involved in an ongoing contractual relationship with the State until May of 1977. If the relationship had been finished as of July 31,1973, as found by Special Term, Foster-Lipkins would have applied for final payment at that time. Applications for payment were submitted by it on July 31,1973, May 21,1974, November 30, 1974, June 30, 1975 and May 9, 1977, totaling $1,000,000. It is clear then that the contractual relationship between the contractor and the State continued until all claims were settled and the final certificate of payment was issued. There was an improper grant of summary judgment to defendant Penn York (formerly Foster-Lipkins), defendant surety companies and third-party defendants. .
The cause of action against the architects also did not accrue until the final certificate of payment was issued. It is conceded that they had performed no work with respect to the marble facade after September 1, 1972, but they continued with work on other facets of the Swan Street Building after that date. Their services were not limited to the marble facade but encompassed the entire building. The architects submitted vouchers for supervision services for this building in the period from August 5, 1974 to November 10, 1974, and entered into an agreement for *349their fifth supervisory architectural services contract for this building on December 9, 1974. Significantly, too, it was their obligation to the State to participate in the final inspection of the building with construction manager Fuller who was responsible for issuing the final certificate of payment. Consequently, the cause of action against the architects did not accrue until the final certificate of payment was issued.
The order should be reversed and defendants’ motions denied.
Kane and Weiss, JJ., concur with Casey, J.; Mahoney, P. J., and Mikoll, J., dissent and vote to reverse in an opinion by Mikoll, J.
Order affirmed, without costs.